DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and arguments filed February 24, 2022.
Claims 1 and 4 have been amended.  Claim 2 has been canceled.  Claims 1 and 3-4 are pending and have been examined.
In view of the cancellation of claim 2, the previous objection to the drawings is withdrawn as moot.
The amendment filed February 24, 2022 included an amendment to the specification to correct two instances of the term “vice” to “vise.”  However, the examiner has counted multiple instances of “vice” or “vices” in the specification, abstract and drawings.  All should be corrected.  Therefore, the specification remains objected to.
Also with regard to the claim objections, the recitation of “joing” has been changed to “joining” as requested by the examiner, but the proper formatting for making claim amendments of striking out the term being deleted and underlining the new term was not used.  Proper claim amendments should be filed.  Also, see the new objection to claim 3.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.  However, please see the new Section 112 rejections  of claims 3 and 4 below.
Claim Objections
Claim 3 is objected to because of the following informalities: At line 2, “cam looking device” should be “cam locking device.”  Appropriate correction is required using the proper strike-out and underlining format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the custom vise” lacks antecedent basis.  It appears that the amendment to claim 1 incorrectly removed the term “custom”  from the claim (set forth as “customer” in the amendment but as “custom” in claim 1 as originally filed) and thus claim 3 is now missing proper antecedent basis.
Claim 4 has been amended to incorporate the machine of claim 1.  Therefore, the recitations in claim 4 of “a” vise and “a” traveling beam render antecedent basis unclear as these features are also recited in claim 1.  Furthermore, it is unclear if the recitation of “a clamp” in claim 4 is the same or different from “the at least one clamping device” recited in claim 1.   Also, the phrase “the custom vise” at line 4 of claim 4 lacks antecedent basis (see discussion of “custom” at the rejection of claim 3 above).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant, US 3,772,753 (hereafter Sargeant) in view of Babchuk, US 6,367,788 (hereafter Babchuk), made of record at the end of the previous office action.

Regarding claim 1, Sargeant teaches a machine (Figs. 1 and 2; Title and Abstract disclosing an arrangement for aligning tubular sections for fabrication).
The machine of Sargeant includes:
at least one support structure that has at least one traveling beam that moves over or interacts therewith via rollers (Figs. 1 and 2;  track 33 with overhang 37 is a support structure configured to interact with rollers 35; track 30 which is illustrated as a beam, extends longitudinally transversely to the support track 33 and is fixed to plate 34 that is provided with the rollers 35, thus the track 30 is a traveling beam that interacts with the rollers 35 to move along the support structure track 33 (col. 2, lines 43-57); 
at least one clamping device (Figs. 1 and 2 illustrate two clamps 71 described at col. 3, line 29 to col. 4, line 17);
at least one carriage, the carriage configured to move on the at least one traveling beam (Figs. 1 and 2 illustrate two frames (F and F1), each mounted on an upright support U that is mounted on rollers 32 for conveyance along the traveling support beam 30 (col. 2, lines 4-57), each frame/upright support/roller combination is understood as a carriage (a wheeled support assembly) configured to move on the track 30 that is also the traveling beam); and 
at least one vise (Figs. 1 and 2; each of the illustrated clamps 71 is understood as a custom vise, each having an upper cross-arm 75 and lower extension 70 with cross pieces 72 (i.e., upper and lower jaws) that closely fix either elongate tubular section 26 (i.e., pipe) or elbow fitting 27, using one or more threaded shafts 80 and cooperating nuts 90 (col. 3, line 38 to col. 4, line 17), the custom nature of the vise holding the elbow fitting 27 is also illustrated in Figs. 1 and 2 as further including braces 111 for supporting the angled portion of the elbow fitting 27 (col. 4, lines 43-52)). 
Regarding the new claim limitation that the carriage is configured to lock in a fixed position on the at least one traveling beam, with reference to Figs. 1 and 2, as discussed above, Sargeant illustrates the carriage made up of the upright support U and frame F1 travels on the beam 30 via upper and lower rollers 31 and 32 that engage sides of the beam 30 (col. 2, lines 43-57).  Because the term “engage” broadly includes both sliding engagement and locking engagement and Sargeant is silent as to exactly how the carriage of Sargeant locks the carriage into a fixed position on the beam 30, Babchuk is also being applied against the claim.
Babchuk teaches a workpiece support apparatus that may be used for welding pipes to form complex branch structures (Abstract) and teaches an embodiment wherein adjustable rollers 34 attached to a pipe-holding column 30 carriage are configured to engage with a track using a screw adjustment 38 wherein the rollers can be drawn into locking engagement with the track by turning the screw adjustment 38 in one direction, or released from engagement with the track 24 by turning the screw adjustment 38 in a counter direction (Figs. 1, 4 and 7; col. 4, lines 28-50).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Sargeant to  include a screw adjustment mechanism in the apparatus of Sargeant for drawing rollers toward and away from a track feature, as taught by Babchuk, as a predictable and adequate feature for locking the wheels of Sargeant with respect to the track (i.e., the traveling beam 30), and thus locking the carriage riding on the wheels with respect to the traveling beam 30.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding the phrases at the end of claim 1 of wherein pipes and fittings are positioned thereby in preparation for joining processes; and wherein an arrangement of pipes or fittings is quickly produced, these are statements of use and result directed to material being worked upon (pipes and fittings) that do not further limit the structure of this apparatus claim. See MPEP 2115.  In order to advance prosecution, on the merits, Sargeant states that its apparatus “provides an arrangement for quickly and easily aligning tubular sections which are to be connected together and for maintaining them in a predetermined alignment as their ends are connected”(col. 1, lines 14-18).

Regarding claim 3, see discussion of the clamp jaws of the clamps 71 in the rejection of claim 1 above.

Regarding claim 4, Sargeant teaches a method of joining pipes and fittings (Abstract; Figs. 1 and 2; tubular section 26 (i.e., pipe) and tubular elbow section 27 (i.e., fitting) are described at col. 2, lines 31-43; a method of joining the pipe 26 and fitting 27 is disclosed at col. 4, line 53 to col. 5, line 3).  
With regard to the new claim 4 amendment of providing the machine of claim 1,  please see the rejection of claim 1 over Sargeant in view of Babchuk that is incorporated by reference herein.  
The method of Sargeant further includes:
placing a first piece in a clamp or vise on a traveling beam (see Figs. 1 and 2 illustrating the placement and attachment of a first piece (the pipe 26) onto a frame F using a clamp 71 (which is also a vise), the frame F being a part of a carriage mounted on a support track 30 that is a traveling beam (see rejection of claim 1 that is incorporated by reference herein); 
placing a second piece in contact with the first piece (see Figs. 1 and 2 illustrating placement and attachment of a second piece (the elbow fitting 27) onto frame F1 using a clamp 71 (which is also a vise), the elbow fitting illustrated as being in contact with the pipe 26 (see col. 4, line 53-55 disclosure of the tubular sections 26 and 27 being aligned with their ends adjacent each other); 
securing both pieces with the custom vise (as discussed above, each piece, 26 and 27 are secured by a custom vise); and 
joining the first piece to the second piece (col. 4, line 55 to col. 5, line 3 teaching joining of pieces 26 and 27 by an automatic welding machine or manual welding).

Response to Arguments
Applicant’s arguments in the Remarks filed February 24, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner also notes that the Remarks merely provide a copy of Fig. 1 of the application at page 6 and then a copy of Fig. 3 of Sargeant at page 7, followed by a conclusory statement that Sargeant does not teach the limitations of the claims.  Fig. 3 of Sargeant is an alternative embodiment that was not applied against the claims of the application in the first office action. Patents are relevant as prior art for all they contain (MPEP 2123), but other than the conclusory statement directed to Fig. 3 of Sargeant that fails to support such statement, the Remarks are silent as to the features of Sargeant directed to Figs. 1 and 2 that were set forth in detail in the first office action.  Thus Applicant has failed to distinguish the claimed features over the features of Sargeant applied and discussed in the first office action.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746